Per Curiam.
The principle of this case was settled in Brodie v. Bickley, 2 Rawle, 431. The contest is, in fact, between a local administrator and the representatives of the executor at Calcutta, who set up his title as a defence to an action against a third party in possession of the assets. In any other community than one which has heretofore suffered an action to be maintained on a foreign grant of administration, the question would not bear a moment’s consideration. But the maintenance of such an action here, could have respect but to cases where there is no local administrator; for it certainly was not intended to postpone his title to one derived from any foreign authority whatever. Any other construction *266would put the domestic creditors in the power of foreign agents and foreign laws, whose disposition of the assets might be less favourable to them; and the duty payable to the state under the collateral inheritance law, would be evaded altogether. No foreign power can step between the administrator and the assets. They must be collected and administered in the first instance, to satisfy domestic charges, and afterwards distributed, or, should circumstances require it, remitted to the foreign executor to answer the same purpose there. But he can obtain them only from the local administrator, into whose hands they must go in the first instance; and the defence made here is therefore not to be sustained.
Judgment for plaintiff.